Citation Nr: 0426791	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2001, 
for the grant of service connection for residuals of a 
clavicle fracture with left shoulder rotator cuff injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to January 1995, with an apparent prior period of 
active duty from August 1980 to August 1983.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 decision by the Waco Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for residuals of a clavicle fracture with left 
shoulder rotator cuff injury, rated 10 percent, effective 
September 19, 2001.  In the April 2002 decision, the RO also 
denied an increased rating for residuals of a bulging disc 
and cervical spine fusion.  In his notice of disagreement 
with the April 2002 decision, the veteran expressly limited 
his appeal to the issue of entitlement to earlier effective 
date for the grant of service connection for residuals of a 
left shoulder injury.  Accordingly, this is the only issue 
before the Board.  In October 2003, the veteran appeared for 
a personal hearing before a hearing officer at the RO.  


FINDING OF FACT

1.  The veteran filed his initial claim of service connection 
for residuals of a left shoulder injury on September 19, 
2001; this was more than a year after his January 1995 
separation from active duty.  

2.  The RO granted service connection for the veteran's left 
shoulder disability effective from the date his claim was 
received.


CONCLUSION OF LAW

An effective date prior to September 19, 2001, for the grant 
of service connection for residuals of a clavicle fracture 
with left shoulder rotator cuff injury is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, and the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice in October 2001 correspondence from the RO, in a 
December 2002 statement of the case (SOC), and in an October 
2003 supplemental SOC (SSOC).  He was properly (See 
VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on the 
"downstream" issue of the effective date for an award of 
service connection by the SOC and SSOC.  He was notified (in 
the April 2002 decision, in the December 2002 SOC, and in the 
October 2003 SSOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed, and both documents 
informed him of the controlling law and regulations.  He was 
advised in the October 2001 correspondence that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The December 
2002 SOC and October 2003 SSOC advised him of what the 
evidence must show to establish entitlement to an effective 
date earlier than September 19, 2001, for the grant of 
service-connection, and what information or evidence VA 
needed from him.  Everything submitted to date has been 
accepted for the record and considered.  While the veteran 
was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you."  Essentially, this was equivalent to advising him to 
submit everything pertinent.  

A de novo review of the evidence by a Decision Review Officer 
has been performed (see October 2003 SSOC).  VA has obtained 
all records it could obtain.  Development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Finally, it is noteworthy that the critical facts, i.e., that 
the veteran's last period of active service (when he 
allegedly sustained a left shoulder injury to which the 
disability at issue is attributed) ended on January 15, 1995, 
and that his original claim of entitlement to service 
connection for "a left shoulder condition" was received by 
VA on September 19, 2001, are not in dispute.  Thus, the law 
is dispositive, and the Board finds it proper to proceed with 
appellate review.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends (as noted in June 2002 
written correspondence from his representative) that the 
effective date for the grant of service connection for 
residuals of a left shoulder injury should be June 3, 1996 
(the date VA received his original application for service 
connection for lower back and cervical spine disorders).  
Alternatively, at the October 2003 hearing he contended that 
an effective date of June 10, 1997, is warranted for the 
grant of service connection, because he had symptoms of a 
left shoulder disorder that existed concomitantly with lumbar 
and cervical spine disabilities shown during an original VA 
examination conducted on that date.  

The veteran's original application for service connection was 
received by the RO on June 3, 1996, and was expressly limited 
to claims of service connection for disorders involving the 
lumbar and cervical spine, and right knee and right ankle.  
Service medical records are essentially negative for any 
specific disorder involving the veteran's left shoulder.  The 
records do show that he was seen on numerous occasions during 
service for complaints involving low back and cervical spine 
pain and discomfort, and problems involving his right knee 
and right ankle.  Diagnoses of chronic low back and neck pain 
are shown in the service medical records.  A March 1992 
clinical record shows complaints of low back and neck pain 
"since Desert Storm injury."  Physical examination revealed 
low back pain and left leg radiculopathy.  The service 
examiner reported that electromyography studies on the left 
upper extremity were "consistent with a right and left C6 
and/or C7 radiculopathy and a left L5 radiculapathy and this 
was probably discogenic."  

Of record is an April 1993 medical record from a private 
chiropractor, who reported that the veteran complained of 
radiating left upper extremity pain, along with low back 
pain, neck pain, and lower extremity and right knee pain.  
The veteran recounted that he injured himself during service 
in February 1991, when he accidentally stepped into a ditch 
during training exercises as he jumped from a helicopter 
while carrying heavy equipment.  On physical examination, the 
diagnoses were chronic right knee instability, post 
traumatic, post surgery status; chronic discogenic lumbar 
radiculopathy; and chronic cervical radiculopathy with 
segmental dysfunction.  The chiropractor opined that the 
veteran appeared to have pain related to chronic soft tissue 
injuries.  

On VA examination on June 10, 1997, the veteran reiterated 
that he sustained injuries in the lumbar and cervical spine 
areas, and to his right knee and ankle, when he jumped out of 
a helicopter while on maneuvers during service.  He 
complained, in pertinent part, of low back pain which 
radiated down both legs, and of neck pain which radiated down 
the left arm to the fingers.  The diagnosis, in pertinent 
part, was helicopter-related injury to the lumbar and 
cervical spines, with cervical and lumbar radiculopathy, 
probable herniated discs.  

In June 1996, the veteran filed a claim of service connection 
for lower back, cervical spine, right knee, and right ankle 
disorders.  The June 1996 application did not mention a 
disorder involving the left shoulder.  In an September 1997 
rating decision, the RO granted service connection for low 
back, cervical spine, right knee and right ankle 
disabilities, effective June 3, 1996.  

VA outpatient records dated from October 1997 to October 1998 
reveal treatment the veteran received primarily for foot 
pain, neck pain, right knee pain, and right hand numbness.  A 
May 1998 clinic record shows that the veteran complained of 
low back pain, and neck pain radiating to the left arm, with 
occasional left hand numbness.  The clinic examiner noted the 
veteran's history of multiple musculoskeletal problems.  A 
diagnosis of left arm radicular pain is shown.  The records 
are silent regarding a specific left shoulder disability.  

On VA examination in December 1998, the veteran complained of 
some pain extending into the left upper extremity.  The 
diagnosis, in pertinent part, was cervical spine pain related 
to a bulging disk, as demonstrated on MRI in October 1997; 
and a bulging disk in the lumbosacral spine, with X-rays 
negative for any definite abnormality.  

A VA surgical report dated in December 2000 reflects that the 
veteran complained of worsening neck and left upper extremity 
pain.  He described the pain as constant and shooting, with 
numbness and tingling that began in the left side of neck and 
the posterior shoulder, and radiating down the back of the 
left arm into the hand.  He also complained of weakness of 
the left arm and hand.  An MRI prior to hospital admission 
revealed a C6-7 degenerated disc, with asymmetry to the left 
causing nerve root compression.  The surgical report 
indicates that the veteran underwent an anterior cervical 
discectomy and fusion, with allograft at C6-7.  

VA outpatient reports dated from February 2000 to June 2001 
show continued complaints of neck and left shoulder pain.  A 
January 2001 clinic record notes that the veteran was 
approximately 6 weeks status post cervical decompression and 
fusion, and he presented for further evaluation and treatment 
of chronic left shoulder pain.  The diagnosis was chronic 
left shoulder pain, probably secondary to degenerative joint 
disease of AC joint; possible old AC separation or distal 
clavicle fracture.  A May 2001 outpatient record indicates 
that physical therapy had not provided the veteran relief 
from left shoulder pain, and he elected to proceed with left 
shoulder surgery.  The VA medical records show that left 
shoulder arthroscopy, with arthroscopic distal clavicle 
excision and acromioplasty, was performed in late May 2001.  
In a June 2001 orthopedic progress note, a VA physician 
reported:

Of note, we found in the course of [the 
May 2001 surgical] procedure, only some 
partial tearing of the rotator cuff . . . 
.  There was definitely some traumatic 
injury to [the veteran's left] shoulder 
at some point previously down the line 
noted by this partial tearing.  Since 
[the veteran] did have an injury during 
Desert Storm that involved his shoulder 
and neck, including a traction injury 
with a weight landing on his shoulder and 
then further aggravation in carrying 
heavy packs on his shoulder, I think that 
it is reasonable to assume that part of 
this may be complements of that initial 
trauma.  However, there is no way to 
verify this, as he was never evaluated by 
a medical officer at the time of his 
injury, but rather by a corpsman only.  
As such, it is our belief that it can be 
attributed with reasonable medical 
decision making that his left shoulder 
may have developed this partial tearing 
of the rotator cuff and tendonitis as a 
consequence of the original trauma in 
1991 while in the service.  

Additional VA outpatient records dated through October 2001 
show further treatment for residuals of the May 2001 left 
shoulder decompression procedure.  The records reflect 
clinical findings of left shoulder weakness and pain with 
overhead motions.  

On September 19, 2001, the veteran submitted his written 
claim for service connection "for a left shoulder 
condition."  

On VA examination in December 2001, the veteran reported that 
physical therapy had not helped alleviate left shoulder pain 
and weakness, and he continued to have decreased left 
shoulder range of motion and strength.  Examination showed 
tenderness of the bicipital groove.  There were puncture 
scars about the shoulder from prior arthroscopic procedure.  
The diagnosis, in pertinent part, was history of fracture of 
the left clavicle with associated rotator cuff injury, and 
operative procedure in May 2001, with continued shoulder pain 
and weakness of the left upper arm.  The examiner stated:

[The veteran's] history is that of a 
severe injury from a helicopter accident 
in 1991, at which time he sustained 
injury to his neck, his left shoulder, 
his low back, and his right knee.  He 
continues to be symptomatic in all 
regards with this.  The difficulty with 
his left shoulder is thought to be 
related to the old fracture of the 
clavicle and to rotator cuff injury.  It 
is not thought to be related to the disc 
problem in the neck.

Based on the evidence of record, the RO issued the April 2002 
decision which granted service connection for a clavicle 
fracture with left shoulder rotator cuff injury, rated 10 
percent, effective September 19, 2001, the day VA received 
the veteran's claim.  

At the April 2003 personal hearing, the veteran reiterated 
that his left shoulder disorder initially manifested during 
service.  He testified that he complained of a left shoulder 
problem at the time of the initial postservice VA 
examination.  When his representative asked specifically what 
earlier effective date the veteran felt was warranted for the 
grant of service connection for the left shoulder disability, 
he stated that the effective date should be June 10, 1997 
(the date of the initial postservice VA examination).  He 
recalled that he filed his formal claim of service connection 
for a left shoulder disability in "June 2001," as that was 
when it came to his attention that his left shoulder disorder 
was a separate issue.  

Legal Criteria and Analysis

As was noted, the RO granted service connection for a 
clavicle fracture with left shoulder rotator cuff injury in 
an April 2002 decision, rated 10 percent, effective September 
19, 2001.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for a clavicle fracture with left shoulder rotator cuff 
injury) will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In essence, the 
determination is based on timing, i.e., when the veteran 
filed the original claim for service connection for the left 
shoulder disability.  The Board acknowledges the veteran's 
statements and testimony that he experienced residual 
symptoms of a left shoulder injury during service.  However, 
his formal claim for service connection for residuals of a 
left shoulder injury was not received until September 2001 
(he did file a claim seeking service connection for other 
disabilities in June 1996).  There is nothing in the claims 
file which may be construed as an informal claim brought 
prior to September 19, 2001, i.e., no communication 
specifying that he seeks service connection for a left 
shoulder disability entity.  The veteran first filed a claim 
seeking service connection for a clavicle fracture with left 
shoulder rotator cuff injury on September 19, 2001, and there 
is no provision in the law for making the award retroactive 
to a VA examination in June 1997 (when complaints of 
radiating pain in the left arm were noted) as the veteran 
seeks.  Specifically, there is no provision in the law for 
awarding benefits from a point in time when symptoms were 
allegedly noticed.  [It is noteworthy, incidentally, that as 
a threshold requirement to establish service connection for a 
claimed disability there must be competent evidence (a 
medical diagnosis) that such disability is present.  Here, 
while there may have been earlier indications of symptoms 
ultimately associated with the left shoulder disability, 
there was no diagnosis of a separate left shoulder disability 
entity prior to January 2001.]  There is no statutory or 
regulatory authority which would permit the Board to grant an 
earlier effective date in this case.  Thus, as a matter of 
law, the appeal seeking an earlier effective date for the 
grant of service connection for residuals of a left clavicle 
fracture with shoulder rotator cuff injury must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The "benefit of the doubt" doctrine does not apply because 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

An effective date prior to September 19, 2001, for the grant 
of service connection  for a left shoulder disability is 
denied.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



